Appeal from an order of the Supreme Court, Onondaga County (Hugh A. Gilbert, J.), entered March 4, 2015. The order granted the motion of defendants PMA Management Corp. and Carol Wahl to dismiss the amended complaint against them.
*1477It is hereby ordered that the order so appealed from is unanimously modified on the law by denying the motion in part and reinstating the third and fourth causes of action against defendants PMA Management Corp. and Carol Wahl, and as modified the order is affirmed without costs.
Same memorandum as in Vassenelli v City of Syracuse ([appeal No. 1] 138 AD3d 1471 [2016]).
Present — Smith, J.P., DeJoseph, NeMoyer, Troutman and Scudder, JJ.